DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US 2006/0099477) in view of del Valle Bravo et al. (US 2006/0182626) and Arnold et al. (US 2006/0199064).
Regarding claim 1, Hoffjann discloses an auxiliary power system for an airplane (fuel cell system, see Title, [Abstract]; [0004], Fig. 1-4), comprising
at least two fuel cell units with a plurality of fuel cells, a voltage output, a fuel intake and an outlet for reaction products (fuel cell (1) [0037]-[0039], Fig. 1 shows fuel cell (1) formed of a plurality of fuel cells),
a fuel couplable with the fuel intake of the at least two fuel cell units (hydrogen fed to anode [0038]), 
at least one compressor unit with an air intake and an air outlet (compressor (11) [0037], Fig. 4); and 
an electric motor couplable with a voltage output of the at least two fuel cell units and, by way of a shaft, with the at least one compressor unit (electric motor (12) and compressor (11) connected to shaft (4) [0042]; electrical energy required by electric motor (12) is supplied by fuel cell (1) [0056]),
wherein at least the at least two fuel cell units, the at least one compressor unit and the electric motor are interconnected to yield a coherent unit configured to continuously provide electrical power and pressurized air (Fig. 4 shows fuel cell system including fuel cell (1), compressor (11) and electric motor (12)), 
and
wherein the at least two fuel cell units are configured to be flushed by air during an operation of the at least one compressor unit such that the air flows radially through the plurality of fuel cells of the fuel cell units (fuel cell comprises air channels on the cathode side, wherein the air channels are arranged to as to extend radially or in a spiral shape from the inside towards the outside [0026], [0044], [0048]).
Regarding claim 1, Hoffjann does not disclose a tapering air intake.
del Valle Bravo discloses a compression machine which can be used with a fuel cell system (Title, Abstract, [0040]) comprising an inlet port including a tapered surface ([0061], [0090], [0093]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known compressor having a tapered inlet port was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Further regarding claim 1, although Hoffjann discloses hydrogen fed to the anode of the fuel cell ([0038]), the reference does not disclose a fuel tank.
Arnold discloses a hydrogen-based propulsion system for storing hydrogen feed gas which evaporates over time from a storage vessel containing liquid hydrogen as a fuel (see Title, [Abstract]) for fuel cells ([0005]).  Arnold further discloses the system greatly improves efficiency of the hydrogen supply system by capturing evaporated hydrogen for later use in the fuel cell stack ([0023]).
Hoffjann and Arnold are analogous art because they are concerned with the same field of endeavor, namely fuel cells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffjann to incorporate a hydrogen-based propulsion system for storing hydrogen feed gas which evaporates over time from a storage vessel containing liquid hydrogen for the fuel cell because Arnold teaches improved efficiency of supplying fuel to the fuel cell.
Regarding a limitation recited in claim 1, which is directed to a manner of operating the claimed system (“wherein the at least two fuel cell units are configured to be flushed by air during an operation of the at least one compressor unit such that the air flows radially through the plurality of fuel cells of the fuel cell units”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art (see MPEP § 2114 and 2115).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since Hoffjann discloses a compressor (11) connected to a fuel cell ([0037], Fig. 4) and the fuel cell comprises air channels on the cathode side, wherein the air channels are arranged to as to extend radially or in a spiral shape from the inside towards the outside ([0026], [0044], [0048]), the reference is considered capable of radially flushing the fuel cell using air during operation of the compressor because the air supplied to the fuel cell is sourced from a compressor and the air channels within the fuel cell extend radially from the inside to the outside.
Regarding claim 3, modified Hoffjann discloses all of the claim limitations as set forth above.  Hoffjann further discloses the plurality of fuel cells of the at least two fuel cell units is cooled by air (cooling air [0048]).
Regarding claim 4, modified Hoffjann discloses all of the claim limitations as set forth above.  Hoffjann further discloses the plurality of fuel cells comprises an open cathode each and is set up to be operated with air as the oxidant (air fed to fuel cell [0045]).
Regarding claim 5, modified Hoffjann discloses all of the claim limitations as set forth above.  Hoffjann further discloses each of the plurality of fuel cells is a polymer electrolyte membrane fuel cell (PEMFC [0037]).
	Regarding claim 7, modified Hoffjann discloses all of the claim limitations as set forth above.  Hoffjann further discloses the air intake of the at least one compressor unit is situated downstream (air (18) [0045], Fig. 4 shows air intake of compressor (11) is ‘downstream’ relative to source of air), after the at least two fuel cell units (Fig. 4 shows fuel cell (1) ‘after’), and wherein the air intake of the at least one compressor unit is fluidically connected with air ducts of the at least two fuel cell units in such a way that air aspirated into the at least one compressor flows through the air ducts (air channels on cathode side [0044]; air (18) fed to fuel cell (1) [0045]).
Regarding claim 8, modified Hoffjann discloses all of the claim limitations as set forth above.  Hoffjann further discloses at least one power electronics unit connected with the electric motor and voltage output of the at least two fuel cell units (fuel cell system used within an aircraft [0041], [0062]; electrical energy is supplied to electric motor and further electrical consumers [0059]).
Regarding claim 10, modified Hoffjann discloses all of the claim limitations as set forth above.  Arnold further discloses the fuel tank comprises an insulation, and is set up to store liquid hydrogen and prepare the at least two fuel cell units (storage vessel made from any material which is able to insulate liquid hydrogen feed gas [0015]), and wherein the insulation is dimensioned in such a way that the evaporation rate of the liquid hydrogen stored in the fuel tank is equivalent to a mass flow of fuel required by the at least two fuel cell units (elevated pipe (28) for receiving vaporous or evaporate hydrogen from storage vessel (22), outlet (50,58) fluidly coupled to fuel cell stack [0015], [0018]-[0019]).

Regarding claim 11, Hoffjann discloses an airplane comprising at least one auxiliary power system (fuel cell system used within an aircraft [0041], [0062]) comprising:
at least two fuel cell units with a plurality of fuel cells, a voltage output, a fuel intake and an outlet for reaction products (fuel cell (1) [0037]-[0039], Fig. 1 shows fuel cell (1) formed of a plurality of fuel cells),
a fuel couplable with the fuel intake of the at least two fuel cell units (hydrogen fed to anode [0038]), 
at least one compressor unit with an air intake and an air outlet (compressor (11) [0037], Fig. 4); and 
an electric motor couplable with a voltage output of the at least two fuel cell units and, by way of a shaft, with the at least one compressor unit (electric motor (12) and compressor (11) connected to shaft (4) [0042]; electrical energy required by electric motor (12) is supplied by fuel cell (1) [0056]),
wherein at least the at least two fuel cell units, the at least one compressor unit and the electric motor are interconnected to yield a coherent unit configured to continuously provides electrical power and pressurized air (Fig. 4 shows fuel cell system including fuel cell (1), compressor (11) and electric motor (12)), and
wherein the at least two fuel cell units and accompanying windings of the electric motor are mechanically and conductively interconnected and arranged in a same housing (Fig. 4 shows fuel cells and motor mechanically interconnected by shafts 4,5,6 and conductive interconnect by controller 13; Since the fuel cell system is used within an aircraft [0041], [0062], the fuel cells and motor are considered to be arrange in the aircraft considered to be the “same housing”.),
wherein the at least two fuel cell units are configured to be flushed by air during an operation of the at least one compressor unit such that the air flows radially through the plurality of fuel cells of the at least two fuel cell units (fuel cell comprises air channels on the cathode side, wherein the air channels are arranged to as to extend radially or in a spiral shape from the inside towards the outside [0026], [0044], [0048]).
Regarding claim 11, Hoffjann does not disclose a tapering air intake.
del Valle Bravo discloses a compression machine which can be used with a fuel cell system (Title, Abstract, [0040]) comprising an inlet port including a tapered surface ([0061], [0090], [0093]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known compressor having a tapered inlet port was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Further regarding claim 11, although Hoffjann discloses hydrogen fed to the anode of the fuel cell ([0038]), the reference does not disclose a fuel tank.
Arnold discloses a hydrogen-based propulsion system for storing hydrogen feed gas which evaporates over time from a storage vessel containing liquid hydrogen as a fuel (see Title, [Abstract]) for fuel cells ([0005]).  Arnold further discloses the system greatly improves efficiency of the hydrogen supply system by capturing evaporated hydrogen for later use in the fuel cell stack ([0023]).
Hoffjann and Arnold are analogous art because they are concerned with the same field of endeavor, namely fuel cells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffjann to incorporate a hydrogen-based propulsion system for storing hydrogen feed gas which evaporates over time from a storage vessel containing liquid hydrogen for the fuel cell because Arnold teaches improved efficiency of supplying fuel to the fuel cell.
Regarding a limitation recited in claim 11, which is directed to a manner of operating the claimed system (“wherein the at least two fuel cell units are configured to be flushed by air during an operation of the at least one compressor unit such that the air flows radially through the plurality of fuel cells of the at least two fuel cell units”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art (see MPEP § 2114 and 2115).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since Hoffjann discloses a compressor (11) connected to a fuel cell ([0037], Fig. 4) and the fuel cell comprises air channels on the cathode side, wherein the air channels are arranged to as to extend radially or in a spiral shape from the inside towards the outside ([0026], [0044], [0048]), the reference is considered capable of radially flushing the fuel cell using air during operation of the compressor because the air supplied to the fuel cell is sourced from a compressor and the air channels within the fuel cell extend radially from the inside to the outside.

Claims 2, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US 2006/0099477) in view of Ritterhoff (US 2003/0178895) and Arnold et al. (US 2006/0199064), as applied to claims 1, 3-5, 7-9 and 11-12 above, and further in view of Graage (US 6,296,957).
Regarding claim 2, modified Hoffjann discloses all of the claim limitations as set forth above.  However, Hoffjann does not disclose the at least one compressor unit is set up to provide the pressurized air with a volume flow and pressure that makes the pressurized air sufficient for operating an air conditioning system on the airplane that comprises at least one air circulation-based air conditioning aggregate, at least while on ground and during airplane startup.
Graage discloses an energy supply unit on board an aircraft (see Title, [Abstract]) comprising a compressor for compression of air to be supplied to the fuel cell (C4/L50-62) and the compressor also supplying air for air-conditioning system of the airplane (C5/L40-61).
Modified Hoffjann and Graage are analogous art because they are concerned with the same field of endeavor, namely fuel cell system for aircrafts.
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Further regarding a limitation in claim 2 reciting “at least while on the ground and during airplane startup”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The compressor of modified Hoffjann is considered capable of providing air to the air conditioning system while on the ground or during airplane startup.
Regarding claim 9, modified Hoffjann discloses all of the claim limitations as set forth above.  However, Hoffjann does not disclose a generator connected with the shaft, the generator configured to provide an a.c. voltage.
Graage discloses an energy supply unit on board an aircraft (see Title, [Abstract]) and further converting d.c. supplied by the fuel cell by means of an inverter to alternating current required in the electrical system of the airplane (C5/L20-35).
Modified Hoffjann and Graage are analogous art because they are concerned with the same field of endeavor, namely fuel cell system for aircrafts.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hoffjann to incorporate a means for converting DC voltage generated by the fuel cell into AC voltage because Graage teaches AC voltage being useful for powering electrical systems of the airplane.

Regarding claim 12, modified Hoffjann discloses all of the claim limitations as set forth above.  However, Hoffjann does not disclose air conditioning system with at least one air circulation-based air conditioning aggregate couplable with the air outlet of the at least one compressor of the at least one auxiliary power system to drive the at least one air conditioning aggregate.
Graage discloses an energy supply unit on board an aircraft (see Title, [Abstract]) comprising a compressor for compression of air to be supplied to the fuel cell (C4/L50-62) and the compressor also supplying air for air-conditioning system of the airplane (C5/L40-61).
Modified Hoffjann and Graage are analogous art because they are concerned with the same field of endeavor, namely fuel cell system for aircrafts.
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 13, modified Hoffjann discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 14 reciting “the at least one auxiliary power system is configured to drive the at least one air conditioning aggregate completely at least while on ground and during airplane startup, without requiring any further supply of air”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The fuel cell system of modified Hoffjann is considered capable of providing air to the air conditioning system while on the ground or during airplane startup.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,446,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 disclose an auxiliary power system for an airplane or an airplane comprising at least one auxiliary power system that is substantially similar to what is claimed in claims 1-13 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/15/2021